Citation Nr: 0521524	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-04 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU) rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had verified service from June to October in 1973 
and from January to June in 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, in May 2002.

The veteran originally also appealed service connection for 
his neck and low back disabilities.  The veteran withdrew his 
appeal regarding his neck disability by written 
correspondence received in July 2004.  Service connection for 
status post laminectomy/discectomy x2 with fusions from L4 
through S1 was granted by a March 2005 rating decision, and 
this is a full grant of benefits as to that issue.  
Consequently, these issues are no longer before the Board.


FINDINGS OF FACT

1.  At present, the veteran's only service connected 
disability is status post laminectomy/discectomy x2 with 
fusions from L4 through S1, currently rated at 20 percent.

2.  The veteran's service-connected disability does not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disorders and 
his educational and occupational background.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 
2002, December 2003, and October 2004 RO letters, the May 
2002 and September 2002 rating decisions, and the November 
2002 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
April 2002, December 2003, and October 2004 letters, the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

The Board also notes that the April 2002 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in April 2002, prior to the RO's decision to deny 
the claim in May 2002 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
private medical records, VA medical records and a VA 
examination.  The Board finds that the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).   
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims. 

Criteria and Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16. 

In the present case, the veteran is service connected for 
status post laminectomy/discectomy x2 with fusions from L4 
through S1, currently rated at 20 percent.  The veteran is 
not service connected for any other disability.  Thus, the 
veteran does not meet the percentage criteria under 38 C.F.R. 
§ 4.16(a).   
 
A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. § 
4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.   

The veteran injured his back in April 1985 as part of an 
industrial injury.  He underwent a laminectomy/discectomy in 
1986 followed by a fusion from L4 thru S1, six months later.  
The veteran's injury was covered by Workers Compensation and 
the veteran was retrained in drafting by the State of Utah.  
In granting service connection for the veteran's low back 
disability the RO found that the veteran's disability existed 
prior to military service and was permanently worsened as a 
result of service in 1991. 

The veteran complains of constant pain in his low back and 
legs.  This pain radiates down his back to his legs.  At a 
September 2004 examination, the veteran complained that he 
was "incapacitated many times for a month or it can last for 
three or four days."  The veteran also stated that in the 
past year he has had 15 incidences with forty or fifty days 
effected causing him to lose time from work.  Generally, the 
veteran claims he is unable to work because of his constant 
back pain.  The veteran claims to have had four surgeries on 
his back.  At the VA examination in December 2003 the veteran 
complained he was out of work for 2 1/2 years as a result of 
the injury in 1985.  The medical examinations note that the 
veteran has intermittent or periodic back spasms.  

As part of his April 2002 claim for unemployability the 
veteran indicated that he had had several types of jobs in 
the past.  The veteran stated that he worked for the Utah 
National Guard both as a guardsman and as a civil engineer 
technician.  He stated that he was a guardsman from 1980 to 
1998 and a civil engineer tech from September 1988 to April 
1998.  In a November 2003 statement the veteran stated that 
he lost both positions due to his back disability.  The 
veteran stated that he has also worked as a laborer for 
Hurricane City from August 1999 to April 2000.  The veteran 
also stated that he had numerous truck driving jobs from 1998 
to 1999. 

The only evidence of record that the veteran is unemployable 
is the veteran's own statements and complaints.  There is no 
medical evidence indicating that the veteran would be unable 
to keep a job.  The veteran may believe that he is physically 
unable to work; however, the veteran is not a medical doctor 
and is not able to give a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The Board acknowledges that the veteran has periodic spasms 
and constant pain; however, there is no evidence that these 
symptoms could not be treated and allow the veteran some kind 
of employment.  Additionally, the veteran has other non-
service connected conditions that may contribute to his 
unemployment.  

The Board concludes that, despite some limitations imposed by 
service-connected back disability, the veteran is capable of 
performing physical and mental acts required for gainful 
employment.  The veteran was re-trained in drafting by Utah 
Valley College as a result of his industrial injury.  He 
previously worked as a civil engineer technician where many 
of his skills may be transferable to another job without 
aggravating his back.  His previous work experience and 
drafting skills can be used in a number of positions.  Thus, 
under the circumstances of the instant case, there is nothing 
in the record which takes the veteran's case outside of the 
norm of similarly situated veterans with a similar disability 
rating.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.   


ORDER

The appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


